Plaintiff in error, Louise Pancero, who was plaintiff below, brought suit against Charles Pancero on three causes of action for money. The substance of the petition is that one Lester Pancero was the agent and manager of the butcher business of the defendant, with authority to purchase supplies, conduct the business, collect accounts, borrow money for the conduct of the business, carry the account in the bank in his name, deposit money to the credit thereof, and draw checks against the same; that in pursuance of his employment as such agent and manager, and on behalf of the defendant and defendant's business, he borrowed from her the sum of $350 to be used in the business; that the sum has not been paid, there are no credits against same, and defendant refuses to pay the amount claimed, or any part thereof. The defense is a general denial. At the close of plaintiff's evidence, on motion of the *Page 428 
defendant, the trial court instructed a verdict for the defense, and judgment was rendered on the verdict.
The instructed verdict could only be correct if there was no evidence tending to sustain the material allegations of the petition. We have read the record, and we find the evidence tends to support the allegations of the petition in its essential parts.
The questions whether or not Lester Pancero was the manager and agent of the defendant; his power to borrow the money, and the purpose thereof; whether or not it was done at the instance of the defendant; and whether it was to be used in the business of which he was manager — were all questions that should have been submitted to the jury under proper instructions.
The trial court erred in granting the motion for an instructed verdict.
The judgment will be reversed, and the cause remanded for further proceedings according to law.
Judgment reversed and cause remanded.
BUCHWALTER, P.J., HAMILTON and CUSHING, JJ., concur. *Page 429